Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. The applicant's assertion that the claimed invention is patentable over the cited prior art is incorrect because traversal of the rejections is made with the wrong reference cited. 
Independent Claim 1, in the prior office action, was rejected under 35 USC § 103 as unpatentable over Collier (US 4705022 A) in view of Wunning (US 5305732 A) and Karkow et al (US 20170146232 A1). However, the applicant appears to have traversed the rejection by citing Wünning et al (US 10161632 B2), which is not utilized in the rejection applied to Claim 1. As such, the examiner concludes that the rejection of independent Claim 1 in the prior office action still stands. To improve clarity of the record, the examiner has modified all uses of Wünning et al to instead read “Wünning et al ‘101” to better distinguish the reference from Wunning as cited. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0022 indicates the “means for moving fluid” as recited in Claim 1 may comprise a ventilator, and paragraph 0031 indicates the means for moving fluid may comprise the casing containing one or more of the fluid connection parts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 4705022 A) in view of Wunning (US 5305732 A) and Karkow et al (US 20170146232 A1).
Regarding Claim 1, Collier teaches a heating device (Figure 1), comprising:
a combustive fluid inlet (Figure 1,25);
a combustible fluid inlet (Figure 1, 26);
a combustion head configured to emit a flame (Figure 1, 30);
a first fluid connection (see annotated Figure 1 on the following page) comprising a first pipe (Figure 1, 31,35 and 36) and connected fluidically to the combustive fluid inlet and to the combustion head (Column 2, lines 58-60);
a second fluid connection (see annotated Figure 1 on the following page) comprising a second pipe (Figure 1, 27) connected fluidically to the combustible fluid inlet and to the combustion head (Column 2, lines 39-40), at least a section of the second pipe being housed in the first pipe (Column 2, lines 38-40);
a heat-emitting tube (Figure 1, 35) having a first part (Figure 1, 36) in fluid communication with the first fluid connection (Figure 1, outlet of tube 31 is upstream of combustion head 40) and configured to receive the combustion head and a flame emitted by the combustion head (Column 3, lines 8-10);
a fluid outlet (Figure 1,38) connected fluidically to the first part of the heat-emitting tube via a second part of the heat-emitting tube (Figure 1, 37); and
means for moving fluid (Column 2, lines 33-36) configured to create a movement of fluid between: the combustive fluid inlet and the combustion head via the first fluid connection (Figure 1, flow arrows at the outlet of 25);

    PNG
    media_image1.png
    247
    406
    media_image1.png
    Greyscale

Collier does not teach wherein at least a section of the second pipe is flexible.
However, Wunning teaches wherein at least a section of the second pipe (Figure 2, 4) is flexible (Column 5, lines 49-51).
It would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the second pipe of Collier to be a flexible tube in view of the teachings of Wunning to facilitate easier assembly of the heating tube apparatus, since a flexible tube is easier to install than a
rigid tube and less prone to failure due to potential errors made during assembly.
Collier also does not teach wherein the combustion head and the combustible fluid inlet are
separated by a distance of at least 50 cm, and wherein that the combustion head and the combustive fluid inlet are separated by a distance of at least 50 cm.
However, Karkow et al teaches a heating device (Figure 1, 100) wherein a combustion head (Figure 1, flame holder 110, see also paragraph 0060) and a combustible fluid inlet (Figure 3, fuel inlet of 114) are separated by a distance of at least 50 cm (Paragraphs 0007 and 0022, see also maximum
distance in Figure 5A), and wherein that the combustion head and a combustive fluid inlet (Figure 3, oxidant inlet of 114) are separated by a distance of at least 50 cm (Paragraphs 0007 and 0022, see also
distance range in Figure 5A).
In view of the teachings of Karkow, one of ordinary skill in the art at the time of the invention would be motivated to modify the distance between the combustion head and fluid inlets of Collier to be at least 50 cm to reduce the emission of harmful pollutants from the heating device, and permit the supply of gas and oxidant to be controlled at a distance from the source of combustion.
Furthermore, the teachings of Karkow et al (see paragraphs 0007 and 0022) demonstrates that the distance between the combustion head and the combustible and combustive fluid inlets is a known results-effective variable because separating the combustion head and the combustible and combustive fluid inlets improves combustion efficiency and device safety.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the fuel and oxidant inlets from the combustion flame source, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding Claim 2, Collier in view of Wunning and Karkow et al teaches wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 2 m (Karkow et al Figure 3 and 5A, plurality of distances 112a, 112b may be at least 2 m, according to maximum distance in Figure 5A).
Regarding Claim 3, Collier in view of Wunning and Karkow et al teaches wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 10 m (Karkow Figure 3 and 5A, plurality of distances 112a, 112b, see also paragraph 0055).
Regarding Claim 4, Collier in view of Wunning and Karkow et al teaches wherein the combustion head and the combustive fluid inlet are separated by a distance of at least 2 m (Karkow Figure 3 and 5A, plurality of distances 112a, 112b may be at least 2 m, according to maximum distance in Figure 5A).
Regarding Claim 5, Collier in view of Wunning and Karkow et al teaches wherein the combustion head and the combustive fluid inlet are separated by a distance of at least 10 m (Karkow Figure 3 and 5A, plurality of distances 112a, 112b, see also paragraph 0055).
Regarding Claim 6, Collier in view of Wunning and Karkow et al teaches a heating device further comprising a casing (Collier Figure 1, 21), wherein the first fluid connection comprises, between the combustive fluid inlet and the first pipe, a first connection part (Collier Figure 1, mating surfaces of 21 with inlet 25) included in the casing, wherein the second fluid connection comprises, between the combustible fluid inlet and the second pipe, a second connection part (Collier Figure 1, mating surfaces of 21 with inlet 26) included in the casing, and wherein the combustion head is situated outside of the casing (Figure 1).
Regarding Claim 7, Collier in view of Wunning and Karkow et al teaches wherein the combustion head is mechanically coupled to the first part of the heat-emitting tube by coupling elements (Collier Figure 2, 44) fixed to the combustion head (Collier Column 4, lines 65-68) and slidably arranged (Collier Column 4, lines 65-68) along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube (Collier Figure 2, mating surfaces of 40 and 61).
Regarding Claim 8, Collier in view of Wunning and Karkow et al teaches wherein the heat-emitting tube comprises a section configured for disassembly (Collier Column 5, lines 14-17).
Regarding Claim 10, Collier does not teach wherein the second pipe comprises a metal.
However, Wunning teaches wherein the second pipe comprises a metal (Column 3, lines 25-27).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the second pipe of Collier to be made of metal in view of the teachings of Wunning to ensure the pipe is designed to operate properly under high temperatures.
Regarding Claim 11, Collier in view of Wunning and Karkow et al teaches wherein the first pipe is rigid (Collier Column 4, lines 35-36 and 40-42, see also Collier Column 5, lines 5-7).
Regarding Claim 14, Collier in view of Wunning and Karkow et al teaches wherein the heat-emiting tube and the first pipe form part of the same piece (Collier Figure 1, 35 and 36). 
Regarding Claim 15, Collier in view of Wunning and Karkow et al teaches a heating device configured for heating at least one of earth for decontamination, a sauna, a furnace, a tunnel furnace, and a chemical bath (Collier Column 2, lines 14-16).
Regarding Claim 16, Collier in view of Wunning and Karkow et al teaches a heating method, comprising: providing a heating device according to Claim 1 (Collier Column 2, lines 19-21); 
arranging the heating device such that at least a section of the heat-emitting tube is in a zone to be heated (Collier Figure 1, 62); 
connecting fluidically the combustive fluid inlet to a combustive fluid supply (Collier Column 2, lines 34-36); 
connecting fluidically the combustible fluid inlet to a combustible fluid supply (Collier Column 2, lines 36-38); 
starting the means for moving fluid (Collier Column 2, lines 34-35); and 
igniting the flame at the combustion head (Collier Figure 1, 33).
Regarding Claim 17, Collier in view of Wunning and Karkow et al teaches wherein the first pipe and the second pipe are coaxial (Collier Column 4, lines 43-44).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Wunning and Karkow et al and in further view of Wünning et al (US 10161632 B2), hereinafter referred to as Wünning et al ‘101.
Regarding Claim 9, Collier in view of Wunning and Karkow et al does not teach wherein the second pipe is configured to support a temperature of at least 300°C.
However, Wünning et al ‘101 teaches wherein the second pipe (Figure 4, 33) is configured to support a temperature of at least 300°C (Column 4, lines 48-50).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the second pipe of Collier in view of Wunning and Karkow et al to be able to operate at temperatures exceeding 300°C in view of the teachings of Wünning et al ‘101 to ensure the piping does not fail under the high temperatures that may be reached during operation of the radiant pipe.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Wunning and Karkow and in further view of Iyoha et al (US 20150128647 A1).
Regarding Claim 13, Collier in view of Wunning and Karkow et al does not teach wherein the first pipe has an angle, and wherein said section of the second pipe is bent. 
However, Iyoha teaches wherein the first pipe (Figure 2, 25) has an angle (paragraph 0007), and wherein a section of the second pipe (Figure 2, 26) is bent (paragraph 0007). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the first and second pipe of Collier in view of Wunning and Karkow et al to include bent piping in view of the teachings of Iyoha, such that each conduit may extend into their desired environment in a manner best suited to the given intended use of the heating device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK P YOST/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762